Judge Saffold
delivered the opinion of the Court."
The charge of the Circuit Court was erroneous. The -note was evidence of the consideration. Let the judgment be reversed, and the cause be remanded.
Judge Minor having presided in the Court below, did not sit.
Note. — On the trial in the Circuit Court the Judge was of opinion that the second plea mentioned should have been. demurredto, and that the plaintiff holding the affirmative of the issue had taken the burthen of proof on himself; but it seems to have been held otherwise in the decisions in Kentucky, where the Statute is similar to ours. See 1 Littell, 257, 265. Laws Ala. 462, s. 3, 4. 1 Marshall, 602, 332, 3 Bibb. 264, 4 Bibb. 67.